DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "horizontally extending lift fingers operable to support a substrate underneath the ring-shaped hoop body" in the claim. It appears that the substrate is not underneath the ring shaped hoop body. Examiner will interpret as “the 
Claim 10 recites the limitation "the lift hoop assembly comprises a movable hoop liner disposed in an annular shaped pocket formed radially outward from a showerhead” in the claim. Claims 9 and 1 already disclose a hoop liner, it is unclear if the movable hoop liner is the same one introduced in claims 1 and 9. Additionally, it is unclear if the liner was movable in the previous claims, if it is the same structure claimed earlier. Examiner will interpret as they are the same: “wherein the lift hoop assembly comprises the hoop liner is disposed in an annular shaped pocket formed radially outward from a showerhead, and is movable.” Appropriate clarification is requested.
Claims 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "horizontally extending lift fingers operable to support a substrate underneath the ring-shaped hoop body" in the claim. It appears that the substrate is not underneath the ring shaped hoop body. Examiner will interpret as “the horizontally extending lift fingers operable to support a substrate, the horizontally extending lift fingers underneath the ring shaped body.”  Appropriate clarification is requested.
Claim 16 recites the limitation "the lift hoop assembly comprises a movable hoop liner disposed in an annular shaped pocket formed radially outward from a showerhead” in the claim. Claims 15 and 11 already disclose a hoop liner, it is unclear if the movable hoop liner is the same one introduced in claims 11 and 15. Additionally, it is unclear if the liner was movable in the previous claims, if it is the same structure claimed earlier. Examiner will interpret as they are the same: “wherein the lift hoop assembly comprises the hoop liner is disposed in an annular shaped pocket formed radially outward from a showerhead, and is movable.” Appropriate clarification is requested.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4, 7, 9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2009/0142167 to Gage et al (“Gage”) in view of US 2011/0287632 to Brown et al (“Brown”) and further in view of US 2010/0059478 to Lee.
Claim 1:  Gage discloses a substrate processing system, comprising: a vacuum tight processing platform (106, Fig. 1-2a) including a vacuum robot (236 [vacuum robot], Fig. 2A) operable to move substrates (“wafers”, para. [0033]); a factory interface (102 [atmospheric environment]) having one or more docking stations (108 [pod loaders]) operable to receive substrate carriers thereat (para. [0025]); and a load lock chamber (left 104b [load lock]) positioned between the vacuum tight processing platform (106) and the and the factory interface (102), the load lock chamber (104b [lower load lock chamber]) comprising a first chamber body (left 104b/504a/b [lower loadlock chamber], Fig. 5A/5B) defining a first chamber volume (interior of 504a/b) located between and coupled with the vacuum tight processing platform (106) and the factory interface (102), wherein the first chamber volume (interior of 504a/b) is selectively connectable to the factory interface and the vacuum tight processing platform through two openings (118b [atmospheric doors] and 120b (lower load lock doors]), 
and a second chamber body (left 104a/502a/b [upper loadlock chamber], Fig. 5A/5B) defining a second chamber volume (interior of 502a/b) operable to carry out a process on a substrate (see para. [0038] where a process can be carried in the load locks), the second chamber volume (interior of 502a/b/104a) coupled to the vacuum tight 
However Gage does not disclose the second chamber body further comprises a lift hoop assembly including a ring-shaped hoop body, and horizontally extending lift fingers operable to support a substrate underneath the ring-shaped hoop body, wherein the ring-shaped hoop body and the horizontally extending lift fingers are operable to move as a unit upon actuation by a motorized actuator.
Brown discloses a chamber body (100, Fig. 1-4) further comprises a lift hoop assembly (200 [chamber liner], Fig. 1-4), including a hoop assembly (200) including a ring-shaped hoop body (1/2 [bottom wall]/[inner rim]), and the ring-shaped hoop body (1/2 [bottom wall]/[inner rim]) is operable to move as a unit upon actuation by a motorized actuator (7 [actuators], para. [0022]), for the purpose of confining gases to a smaller volume, partially restricting process gas flow thereby reducing the pressure gradient, and achieving a high degree of uniformity of process gas pressure and plasma density due to symmetric and solid design (see para. [0017-0018]). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the lift hoop body and configuration as taught by Brown with motivation to confine gases to a smaller volume, partially restricting process gas flow thereby reducing the pressure gradient, and achieve a high degree of uniformity of process gas pressure and plasma density due to symmetric and solid design.
Regarding lift fingers, Lee discloses teaches a lift assembly (21/22/23, Fig. 4-6) having a ring-shaped hoop body (22 [supporting ring]) with horizontally extending lift fingers (23 [supporting pin]) operable to support a substrate (50 [substrate], para. [0156], [0158], [0172]) underneath the ring-shaped hoop body (see Fig. 6 where 23 are at least partially underneath top of 22), and the horizontally extending lift fingers (23) are operable to move as a unit upon actuation by a motorized actuator (not shown but disclosed as “driving member”, para. [0147]) for the purpose of supporting the portion of the outer perimeter of the rear surface of the substrate (para. [0172]), thereby maintaining uniformity of plasma formed on the rear surface of the substrate (para. [0159]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the fingers with ring as a unit with an actuator as a combination as taught by Lee with motivation to support the portion of the outer perimeter of the rear surface of the substrate, thereby maintaining uniformity of plasma formed on the rear surface of the substrate.
Claim 2: The apparatus of Gage in view of Brown and Lee discloses wherein the second chamber body (502a/b/104a, Fig. 3E or 5, Gage) is positioned above the first chamber body (504a/b/104b).
Claim 4: 
Claim 7: The apparatus of Gage in view of Brown and Lee discloses further comprising: a second load lock chamber (right 502a/b/104a, Fig. 3E or 5, Gage) of arranged in a side-by-side orientation with the load lock chamber (left 502a/b/104a), wherein the second chamber body of the load lock chamber is positioned above the first chamber body of the load lock chamber and wherein the second load lock chamber comprises a second chamber body positioned above a first chamber body (see Fig. 3E, where this configuration is present).
Claim 9: The apparatus of Gage in view of Brown and Lee discloses wherein the lift hoop assembly (200 [chamber liner], Fig. 1-4, Brown) further comprises a hoop liner (3 [cylindrical wall]) that is supported by and extends vertically upward from the ring-shaped hoop body (1/2, see Fig. 2-3, see also para. [0023] where Brown teaches that 3 extends upwards from 1).
Regarding the hoop liner and hoop body, the court affirmed “that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice.”  MPEP 2144.04 V (B).
Claim 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gage in view of Brown and Lee as applied to claims 1, 2, 4, 7, 9 above, and further in view of US 2005/0183827 to White et al (“White”).
Claim 3: The apparatus of Gage in view of Brown and Lee discloses wherein the second chamber volume (502a/b/104a, Fig. 3E or 5, Gage) is defined by sidewalls (of the second chamber body (see para. [0078] where sidewalls are disclosed), a bottom wall of 
However the apparatus of Gage in view of Brown and Lee does not disclose a lid liner disposed over the sidewalls.
White discloses a lid liner (24 [dielectric liner], Fig. 1-5) disposed over sidewalls (16 [chamber lid], interpreted as sidewalls), for the purpose of providing a sufficiently gas tight seal (para. [0047]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the lid liner as taught by White with motivation to provide a sufficiently gas tight seal.
Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gage in view of Brown and Lee as applied to claims 1, 2, 4, 7, 9 above, and further in view of JP 2004241420 to Ishida.
Claim 5: The apparatus of Gage in view of Brown and Lee does not disclose further comprising a remote plasma source connected to the second chamber volume and operable to supply a plasma to the second chamber volume.
Ishida discloses a second chamber volume (inside 21 [load lock chamber], Fig. 1) configured for substrate processing in a plasma environment (see p. 4, 2nd para. where plasma generating means is disclosed inside 21), and a remote plasma source (25 [plasma generating unit], see Fig. 1 where it is outside the chamber, which is interpreted as “remote”) connected to the second chamber volume (inside 21) for supplying a plasma to the second chamber volume (see p. 4 1st para. where argon, nitrogen, or helium is st para.). It is noted (although not required) that Ishida teaches a first volume (inside 11 [transfer chamber], see Fig. 1), and it is noted (although not required) that they are selectively isolated from each other.
It would have been obvious to a person having ordinary skill in the art at the time of invention to incorporate remote plasma source to the second volume as taught by Ishida with motivation to electrically neutralize the substrate, and/or efficiently remove the substrate.
Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gage in view of Brown and Lee as applied to claim 1, 2, 4, 7, 9 above, and further in view of US 2006/0245852 to Iwabuchi.
Claim 6: The apparatus of Gage in view of Brown and Lee does not disclose wherein the second chamber body further comprises a heated substrate support assembly.
Iwabuchi discloses a heated substrate support assembly (72 [lower surface heating plate], Fig. 3) disposed in a second chamber volume (61 [chamber]), for the purpose of enabling efficient heating of the substrate (see para. [0040]).
It would have been obvious to a person having ordinary skill in the art at the time of invention to incorporate the heated support assembly taught by Iwabuchi with motivation to enable efficient heating of the substrate.
Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gage in view of Brown and Lee as applied to claims 1, 2, 4, 7, 9 above, and further in view of US 2008/0102646 to Kawaguchi.
Claim 8: The apparatus of Gage in view of Brown and Lee does not disclose further comprising a first remote plasma source connected with the load lock chamber and a second remote plasma source connected with the second load lock chamber.
Kawaguchi discloses a remote plasma source (248 [remote plasma source], Fig. 2) connected with each of the load lock chambers (para. [0032], [0022-0023]), for the purpose of providing plasma formed from the gas mixture to the load lock chamber, thus facilitating delivery of generated plasma (para. [0032]). Additionally the courts have held that the mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  MPEP 2144.04 VI (B).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the remote plasma sources to each load lock chamber as taught by Kawaguchi with motivation to provide plasma formed from the gas mixture to the load lock chamber, thus facilitating delivery of generated plasma.
Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gage in view of Brown and Lee as applied to claims 1, 2, 4, 7, 9 above, and further in view of US 2006/0105575 to Bailey, III et al (“Bailey”).
Claim 10: The apparatus of Gage in view of Brown and Lee do not disclose wherein the lift hoop assembly comprises the hoop liner is disposed in an annular shaped pocket formed radially outward from a showerhead, and is movable.
Bailey discloses wherein the lift hoop assembly (124) comprises a hoop liner (124 [hot liner], Fig. 1A) is disposed in an annular shaped pocket (between 104 [top electrode] 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the configuration of the hoop liner as taught by Bailey with motivation to serve as a plasma confinement barrier defining a plasma zone formed between the showerhead and the substrate support.
Claims 11, 12, 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2009/0142167 to Gage et al (“Gage”) in view of US 2011/0287632 to Brown et al (“Brown”) and further in view of US 2010/0059478 to Lee.
Claim 11:  Gage discloses a load lock chamber (left 104b [load lock], Fig. 1-2a), comprising: a first chamber body (left 104b/504a/b [lower loadlock chamber], Fig. 5A/5B) defining a first chamber volume (interior of 504a/b) considered capable to be adapted to be located between, coupled with, and accessed from a vacuum tight processing platform (106 [transfer module]) and the factory interface (102 [atmospheric environment]), wherein the first chamber volume (interior of 504a/b) has a first opening and a second opening (118b [atmospheric doors] and 120b (lower load lock doors], Fig. 3E) each having a slit valve (para. [0028]), 
and a second chamber body (left 104a/502a/b [upper loadlock chamber], Fig. 5A/5B) defining a second chamber volume (interior of 502a/b) operable to carry out a 
However Gage does not disclose the second chamber body further comprises a lift hoop assembly including a ring-shaped hoop body, and horizontally extending lift fingers operable to support a substrate underneath the ring-shaped hoop body, wherein the ring-shaped hoop body and the horizontally extending lift fingers are operable to move as a unit upon actuation by a motorized actuator.
Brown discloses a chamber body (100, Fig. 1-4) further comprises a lift hoop assembly (200 [chamber liner], Fig. 1-4), including a hoop assembly (200) including a ring-shaped hoop body (1/2 [bottom wall]/[inner rim]), and the ring-shaped hoop body (1/2 [bottom wall]/[inner rim]) is operable to move as a unit upon actuation by a motorized actuator (7 [actuators], para. [0022]), for the purpose of confining gases to a smaller volume, partially restricting process gas flow thereby reducing the pressure gradient, and achieving a high degree of uniformity of process gas pressure and plasma density due to symmetric and solid design (see para. [0017-0018]). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the lift hoop body and configuration as taught by Brown with motivation to confine gases to a smaller volume, partially restricting process gas flow thereby reducing the pressure gradient, and achieve 
Regarding lift fingers, Lee discloses teaches a lift assembly (21/22/23, Fig. 4-6) having a ring-shaped hoop body (22 [supporting ring]) with horizontally extending lift fingers (23 [supporting pin]) operable to support a substrate (50 [substrate], para. [0156], [0158], [0172]) underneath the ring-shaped hoop body (see Fig. 6 where 23 are at least partially underneath top of 22), and the horizontally extending lift fingers (23) are operable to move as a unit upon actuation by a motorized actuator (not shown but disclosed as “driving member”, para. [0147]) for the purpose of supporting the portion of the outer perimeter of the rear surface of the substrate (para. [0172]), thereby maintaining uniformity of plasma formed on the rear surface of the substrate (para. [0159]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the fingers with ring as a unit with an actuator as a combination as taught by Lee with motivation to support the portion of the outer perimeter of the rear surface of the substrate, thereby maintaining uniformity of plasma formed on the rear surface of the substrate.
Claim 12: The apparatus of Gage in view of Brown and Lee discloses wherein the second chamber body (502a/b/104a, Fig. 3E or 5, Gage) is positioned above the first chamber body (504a/b/104b).
Claim 15: The apparatus of Gage in view of Brown and Lee discloses wherein the lift hoop assembly (200 [chamber liner], Fig. 1-4, Brown) further comprises a hoop liner (3 [cylindrical wall]) that is supported by and extends vertically upward from the ring-
Regarding the hoop liner and hoop body, the court affirmed “that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice.”  MPEP 2144.04 V (B).
Claim 13 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gage in view of Brown and Lee as applied to claims 11, 12, 15 above, and further in view of US 2005/0183827 to White et al (“White”).
Claim 13: The apparatus of Gage in view of Brown and Lee discloses wherein the second chamber volume (502a/b/104a, Fig. 3E or 5, Gage) is defined by sidewalls (of the second chamber body (see para. [0078] where sidewalls are disclosed), a bottom wall of the second chamber body (see para. [0078] where bottom wall is disclosed) and a top wall of the first chamber body (see para. [0078]).
However the apparatus of Gage in view of Brown and Lee does not disclose a lid liner disposed over the sidewalls.
White discloses a lid liner (24 [dielectric liner], Fig. 1-5) disposed over sidewalls (16 [chamber lid], interpreted as sidewalls), for the purpose of providing a sufficiently gas tight seal (para. [0047]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the lid liner as taught by White with motivation to provide a sufficiently gas tight seal.
Claim 14 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gage in view of Brown and Lee as applied to claims 11, 12, 15 above, and further in view of US 2006/0245852 to Iwabuchi.
Claim 14: The apparatus of Gage in view of Brown and Lee does not disclose wherein the second chamber body further comprises a heated substrate support assembly.
Iwabuchi discloses a heated substrate support assembly (72 [lower surface heating plate], Fig. 3) disposed in a second chamber volume (61 [chamber]), for the purpose of enabling efficient heating of the substrate (see para. [0040]).
It would have been obvious to a person having ordinary skill in the art at the time of invention to incorporate the heated support assembly taught by Iwabuchi with motivation to enable efficient heating of the substrate.
Claims 16, 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gage in view of Brown and Lee as applied to claims 11, 12, 15 above, and further in view of US 2006/0105575 to Bailey, III et al (“Bailey”).
Claim 16: The apparatus of Gage in view of Brown and Lee do not disclose wherein the lift hoop assembly comprises the hoop liner is disposed in an annular shaped pocket formed radially outward from a showerhead, and is movable.
Bailey discloses wherein the lift hoop assembly (124) comprises a hoop liner (124 [hot liner], Fig. 1A) is disposed in an annular shaped pocket (between 104 [top electrode] and 100 [chamber]) formed radially outward from a showerhead (104, see Fig. 1A), and is movable (see para. [0049]), for the purpose of for the purpose of serving as a plasma 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the configuration of the hoop liner as taught by Bailey with motivation to serve as a plasma confinement barrier defining a plasma zone formed between the showerhead and the substrate support.
Claim 17: The apparatus of Gage in view of Brown and Lee discloses wherein the movable hoop liner (124, Fig. 1A, Bailey) is formed from quartz (para. [0042] where quartz is listed).
Claims 18 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2009/0142167 to Gage et al (“Gage”).
Claim 18:  Gage discloses a method of processing substrates using the load lock chamber of claim 11, comprising: providing the vacuum tight processing platform (106 [transfer module], Fig. 1-2a) including a robot (236 [vacuum robot], Fig. 2A); providing the factory interface (102 [atmospheric environment]) adjacent to the vacuum tight processing platform (106) operable to receive substrates from load ports (108, para. [0025]);
providing the load lock chamber (104b [lower load lock chamber]) located between the vacuum tight processing platform (106) and the factory interface (102), the load lock chamber (104b) comprising the first chamber body (left 104b/504a/b [lower loadlock chamber], Fig. 5A/5B) coupled between the vacuum tight processing platform (106) and the factory interface (102) at a first level, and the second chamber body (left .
Claim 19 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gage in view of Brown and Lee as applied to claim 18 above, and further in view of US 2008/0102646 to Kawaguchi.
Claim 19:  Gage does not disclose wherein the process on the substrate comprises an oxide removal.
Kawaguchi discloses wherein the process on the substrate comprises an oxide removal (see para. [0055] where various oxide removals are disclosed), for the purpose of preventing contamination and corrosion while maintaining high productivity and process throughput (see para. [0020]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the process of oxide removal as taught by Kawaguchi with motivation to prevent contamination and corrosion while maintaining high productivity and process throughput.
Claim 20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gage in view of Brown and Lee as applied to claim 18 above, and further in view of US 4,951,601 to Maydan et al (“Maydan”).
Claim 20:  
Maydan discloses that a load lock chamber (14) can be used for ashing for the purpose of providing capabilities for performing pre-processing and post-processing of upper wafers in the load lock without affecting the lower wafers (col. 11, lines 30-40).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the process of ashing as taught by Maydan with motivation to provide capabilities for performing pre-processing and post-processing of upper wafers in the load lock without affecting the lower wafers.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 11, 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. US 9,464,732. Although the claims at issue are not identical, they are not patentably distinct from each other because the language of the claims of the instant application is fully encompassed by the patent, rendering the instant application obvious over the patent mentioned above.
Claim 11, 18 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 7, 13 of copending Application No. 16/584,732 in the copending application, 16/584,732, the recited claims are obvious over the instant application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2014/0087561, US 2013/0337655, US 2020/0027742, US 2013/0284287, US 2013/0334199, disclose similar inventions regarding load locks in their respective disclosures, and all have at least one similar inventor or assignee.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charlee J. C. Bennett whose telephone number is (571)270-7972.  The examiner can normally be reached on M-Th 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 5712725166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 






/Charlee J. C. Bennett/Primary Examiner, Art Unit 1718